Citation Nr: 0327423	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to March 1946.  This case is before the Board 
of Veterans Appeals (Board) on appeal from a May 2002 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO), that denied a rating in excess of 
50 percent for the veteran's bilateral hearing loss.  A 
December 2002 Decision Review Officer determination increased 
the rating to 60 percent; the veteran has continued his 
appeal.  The veteran had requested a Travel Board hearing, 
but notified VA in November 2002 that he no longer desired a 
hearing.  


FINDING OF FACT

The veteran has Level VII hearing acuity in the right ear and 
Level X hearing acuity in the left ear.  


CONCLUSION OF LAW

A rating in excess of 60 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims, what the evidence shows, and of 
his and VA's respective responsibilities with regard to 
claims development.  Here, the veteran was notified of 
pertinent provisions of the VCAA in correspondence dated in 
November 2001.  The record contains statements from the 
veteran, records of VA and private treatment, and a recent VA 
audiological examination report.  VA is aware of no 
outstanding medical records pertinent to this claim, and in a 
January 2003 statement, the veteran specifically indicated he 
had no additional evidence to submit.  As the evidence of 
record is adequate for an equitable determination on the 
matter at hand, the "duty to assist" is met.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCAA notification is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Here, the November 2001 VCAA letter advised the 
veteran that he had 30 days to provide additional 
information; however, the letter further informed the veteran 
that if additional evidence was not received within one year 
and he was granted VA benefits, VA would only pay benefits 
from the date the evidence was received.  Given this, the 
fact that the VCAA letter was issued nearly two years ago, 
and the fact the veteran submitted evidence (which was 
accepted for the record) more than a year after VCAA notice, 
it is clear that the veteran understood that his time for 
response to VCAA Notice was not limited to 30 days.  Any 
further notice would serve no useful purpose.

Factual Background

On VA audiological evaluation in December 2001 pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
80
80
75
LEFT

105
95
105
105

The average pure tone threshold at the 1000, 2000, 3000, and 
4000 Hertz frequencies was 76 decibels in the right ear and 
103 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 56 percent in the left ear.  The veteran complained of 
having a history of decreased hearing acuity.

Private medical records from WJW, M.D., received in April 
2002, include a report of December 2001 audiometry.  Dr. WJW 
explained that the hearing test showed that the veteran had 
"moderate to profound sensorineural hearing loss bilaterally 
and very poor speech discrimination."  Dr. WJW also stated 
that the veteran had bilateral tympanic membrane perforations 
with both fungal and bacterial infection.  

Outpatient treatment reports reveal that in 2002 the veteran 
was seen for hearing aid evaluations.  On VA examination in 
December 2002, he reported that his chief complaint was a 
"history of tympanic membrane perforations bilaterally, and 
chronic active ear infections."  Audiometric studies 
established that pure tone thresholds, in decibels, were as 
follows:






HERTZ




1000
2000
3000
4000
RIGHT

85
75
85
75
LEFT

105
95
95
80

The average pure tone threshold at the 1000, 2000, 3000, and 
4000 Hertz frequencies was reported as 80 decibels in the 
right ear and 93 decibels in the left ear (average for left 
ear is actually 94).  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 40 
percent in the left ear.  The VA examiner commented that test 
results were essentially unchanged since previous testing in 
December 2001.

Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Initially, the Board notes that the medical evidence in this 
case shows the veteran has an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86a) which allows for 
the use of either Table VI or Table VIA.  The veteran's most 
recent official audiometric studies in December 2002 showed 
that under table VI he has level V hearing acuity in the 
right ear and level X hearing acuity in the left ear.  Under 
table VIA he has level VII hearing acuity in the right ear 
and level IX in the left ear.  Applying the more favorable 
(to him) result for each ear, the veteran's hearing acuity 
for rating purposes is level VII in the right ear and level X 
in the left ear.  Under table VII, this combination results 
in a 60 percent rating.

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, such 
application does not result in a rating in excess of 60 
percent.  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.  


ORDER

A rating in excess of 60 percent for bilateral hearing loss 
is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



